FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 USACM LIQUIDATING TRUST,                          No. 11-15626
              Plaintiff-Appellant,
                                                     D.C. No.
                    and                           2:08-cv-00461-
                                                    PMP-PAL
 USA CAPITAL DIVERSIFIED DEED
 FUND, LLC,
                         Plaintiff,                   ORDER

                     v.

 DELOITTE & TOUCHE,
               Defendant-Appellee.


                      Filed March 14, 2014

  Before: J. Clifford Wallace and Sandra S. Ikuta, Circuit
   Judges, and Marvin J. Garbis, Senior District Judge.*


                             ORDER

    The order, filed on February 18, 2014, is amended as
follows:


  *
    The Honorable Marvin J. Garbis, Senior District Judge for the U.S.
District Court for the District of Maryland, sitting by designation.
2 USACM LIQUIDATING TRUST V. DELOITTE & TOUCHE

    Page 3, lines 10–11, replace “No petitions for rehearing
and/or rehearing en banc will be entertained.” with
“Appellant shall have 14 days from the date of the
amendment of this order to file a petition for rehearing or
rehearing en banc.”